DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/JP2018/035191 filed 21 September 2018. Acknowledgement is made of the Applicant’s claim of domestic priority to JP2017183086 filed 22 September 2017. A certified translation was provided on 16 July 2021. The effective filing date of the instant application is accordingly 22 September 2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 July 2021 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 16 July 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of 

Status of the Claims
Claims 1-6, 8, 13-14, 17-19, and 29-38 are pending.
Claims 1-6, 8, 13-15, 17-19, and 29-38 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8, 13-14, 17-19, 29-30, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sitz et al. (US 2002/0100185).
The Applicant claims, in claim 1, a patch composition comprising a support and a plaster wherein the plaster comprises a) and aliphatic compound with a hydrophilic group, b) a non-aqueous adhesive, and c) a solvent (2-35% based on the plaster after drying the patch but before application). Claim 2 limits the support to being impermeable 8-22 alcohols. In claim 8, the adhesive comprises an acrylic polymer or a combination of acrylic and rubber polymers. Claim 13 narrows the solvent to an acyclic or cyclic aliphatic hydrocarbon, ester, or water and in claim 14 the solvent is a mix of ethyl acetate and n-heptane. In claims 17-19, the preparation further comprises a drug that can be fentanyl or oxycodone. Claim 29 provides a range of ratios of acrylic to rubber polymer including 1:1. Claim 30 provides a range of ratios of n-heptane to ethyl acetate including 1:1. In claim 36, the solvent is present from 5-35%. Claim 37 requires the composition to exclude water as a solvent. Claim 38 mirrors claim 1 but differs in that the solvent amount is based on the plaster after both coating and drying on the support.
Sitz teaches a method of selectively removing volatile components from a coated composition wherein the composition is a transdermal drug delivery composition which can be a patch [0001, 0007]. The transdermal patch includes a drug-in-adhesive layer between an impermeable backing and a release liner [0006]. The patch coating can further comprise a pharmaceutically active agent, a pressure sensitive adhesive, and optionally penetration enhancers and other excipients [0007]. Examples of solvents include ethyl acetate, heptane, and mixtures thereof [0027]. Examples of liquid excipients include penetration enhancers and solubilizers such as C8-22 fatty alcohols such as lauryl alcohol [0030], which is identified in the instant specification as reading on the required aliphatic compound (See specification at [0012]). Alternative penetration enhancers are included in the dried composition in about 8.2-9.4% [0054]. Examples of suitable active agents include fentanyl [0031]. Examples of suitable adhesives include acrylates, natural and synthetic rubbers, and combinations thereof [0032]. Sitz prepared 
The specific combination of features claimed is disclosed within the broad generic ranges taught by Sitz but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Sitz does not anticipate this specific combination of solvent, adhesive, active agent, and penetration enhancer, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of solvents, adhesives, active agents, and penetration enhancers from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting combination of a transdermal patch comprising ethyl acetate, heptane, acrylate adhesive, rubber adhesive, fentanyl, and lauryl alcohol would have therefore been obvious.
After drying, up to 9% of residual solvent was shown to be present, therefore it would have been obvious to prepare the patch of Sitz and retain up to about 9% of the solvent. Since combinations of solvents are taught, a 1:1 ratio of ethyl acetate and heptane would have been obvious. Along the same rationale, a 1:1 ratio of acrylate and rubber adhesive would have been obvious since combinations thereof are taught by Sitz. Since Sitz does not teach including water, the composition can be considered to be anhydrous. As such, Sitz renders obvious instant claims 1-2, 4-5, 8, 13-14, 17-19, 29-30, and 36-38.

Claims 1-2, 4-6, 8, 13-14, 17-19, and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sitz et al. (US 2002/0100185) in view of Yacoby-Zeevi et al. (US 2018/0140610). 

Sitz, as applied supra, is herein applied in its entirety for its teachings of a transdermal patch comprising ethyl acetate, heptane, acrylate adhesive, rubber adhesive, fentanyl, and lauryl alcohol wherein the solvent remains after drying in up to 9% and wherein the ratio of multiple solvents would be obvious to optimize at 1:1. In some examples, penetration enhancers are included in the dried composition in about 8.2-9.4% [0054].
Sitz does not teach the penetration enhancer as being stearyl alcohol nor does it teach the claimed amount thereof.
Yacoby-Zeevi teaches transdermal patch compositions comprising an active agent, a plasticizer, a penetration enhancer, and a pressure-sensitive adhesive [0006-0010]. The penetration enhancer can be a fatty alcohol selected from the group comprising both lauryl alcohol and stearyl alcohol [0069-0070]. In general, penetration enhancers can be used in about 5% to about 25% by weight [0081] or as low as 1% (see Table A-1). The purpose of the penetration enhancer is to increase the permeability of skin to an active agent [0046]. The active agent can be used in amounts of from 1-50% (Table A-1)
Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Thus, it would have been obvious to prepare the 
That being said and in lieu of objective evidence of unexpected results, the amount of penetration enhancer can be viewed as a variable which achieves the recognized result of successfully permeating the skin with the desired active agent. The optimum or workable range of penetration enhancer can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of penetration enhancer nonobvious. As such, lowering the amount to about 1-2% by weight would have been obvious when optimizing the desired permeation. Regarding claim 34, Sitz is silent as to the amount of drug used, implying that said amount not be critical to the invention. Yacoby-Zeevi, however, teaches the active can be used from 1-50% and the penetration enhancer can be used from 1-25%, therefore a 1:1 ratio is known in the art as being suitable for transdermal patches and would therefore be obvious to implement in the invention of Sitz. Claims 1-2, 4-6, 8, 13-14, 17-19, and 29-38 are accordingly obvious in view of the prior art.

Claims 1-5, 8, 13-14, 17-19, 29-30, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sitz et al. (US 2002/0100185) in view of Kim et al. (US 5,505,956).

Sitz, as applied supra, is herein applied in its entirety for its teachings of a transdermal patch comprising ethyl acetate, heptane, acrylate adhesive, rubber adhesive, fentanyl, and lauryl alcohol wherein the solvent remains after drying in up to 9% and wherein the ratio of multiple solvents would be obvious to optimize at 1:1. Sitz teaches that typically an impermeable backing and release liner is used but does not mandate this combination [0006-0007].
Sitz does not teach the support as being solvent-permeable.
Kim teaches a medicinal patch that delivers a certain amount of drug through the skin (transdermally) (col 1, lns 9-17, 36-42). Kim teaches that methods of enhancing the percutaneous absorption of active agents by using a water-impermeable backing layer have been reported but suffer the disadvantage of the possibility of sweat causing skin-irritation and forcing the patch to not stick to the skin (col 2, lns 8-20). In order to eliminate said problems, a highly water-permeable material such as non-woven fabric, can be used (id). It is noted that Kim teaches drawbacks to the permeable backing as well but solves these issues by involving multiple additional layers on the patch (col 5, lns 20-30).
It would have been prima facie obvious to modify the invention of Sitz to include a permeable backing layer, as taught by Kim, so as to prevent skin irritation and reduce sweat-induced removal of the patch. The resulting composition renders obvious instant claim 3 and, accordingly, claims 1-5, 8, 13-14, 17-19, 29-30, and 36-38 are also obvious in view of the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 13, 17-19, 29, 31-32, 34, and 36-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613